El Juez Asociado Señob Aldbey,
emitió la opinión del tribunal.
Los demandantes en este pleito apelaron la sentencia dic-tada en él por la cual se declara sin lugar la demanda por no aducir hechos determinantes de cansa de acción.
Los esposos Lemuel Marqués Abrams y Dolores Cam-pillo demandaron a la corporación Sucn. de Pedro G-iusti, Inc., con la súplica de que la corte declare nulo un procedi-miento sumario ejecutivo que la corporación demandada siguió en la Corte de Distrito de San Juan contra los ahora, demandantes en cobro de una hipoteca en el que fue vendida en pubasta la finca hipotecada, siendo adjudicada a la deman-dada. Como causa de acción para la declaración de nulidad alega la. demanda que la escritura de hipoteca que motivó dicho pleito en ejecución de la hipoteca que se dice original-mente constituida por los esposos demandantes y que obra en los autos de dicho pleito y fué presentada en dicha acción como uno de los documentos necesarios para que se dictara el auto de requerimiento de pago, es un documento que no puede tener el carácter de documento público porque en él falta la firma del testigo Alfredo Vera.
Contra esa demanda formuló la corporación demandada la excepción previa de que no aduce hechos suficientes que-determinen una causa de acción. La Corte de Distrito de San Juan declaró con lugar esa excepción y concedió un término a los demandantes para que enmendaran su demanda pero éstos lo renunciaron y solicitaron de la corte que dictase sentencia, lo que ésta hizo declarando sin lugar la demanda con las costas. Contra ese fallo interpusieron los deman-dantes la presente apelación.
 De acuerdo con nuestra Ley Notarial los docu-mentos que se otorgan ante notario no s.on entregados a Ios-otorgantes sino que el notario los conserva y forma con ellos su protocolo. Sólo entrega a las partes copias de esos docu-*21mentos certificadas por él o por el que legalmente le subs-tituya. Los protocolos así firmados son propiedad de El Pueblo de Puerto Rico. Secciones 9, 23, 28 y 34 de la Ley Notarial. Esas copias certificadas son admisibles en los tribunales. Artículo 24 de la Ley de Evidencia. La hipo-teca, creadora de derechos reales sobre bienes inmuebles, tiene que constituirse en documento público. Artículo 1232 del Código Civil, edición de 1930; y los documentos en que intervenga notario se regirán por la Ley Notarial. Artículo 1171 del Código Civil. La Ley Notarial dispone en su sec-ción 13 que en las escrituras será necesaria la presencia de dos testigos, salvo lo que disponga la ley para casos espe-ciales : y la sección 20 declara nulos los intrumentos públicos en que no aparezcan las firmas de los testigos. Según el artículo 1177 del Código Civil la escritura defectuosa por incompetencia del notario o por otra falta en la forma tendrá el concepto de documento privado, si estuviere firmada por los otorgantes.
Con el escrito inicial del procedimiento sumario para el cobro de hipoteca tiene que acompañarse la escritura de préstamo; y con el examen de ellos el tribunal decretará o negará el requerimiento de pago, que es el primer paso del juicio sumario ejecutivo. Artículos 128 de la Ley Hipoteca-ria y 160 de su Reglamento.
Para resolver excepciones previas opuestas a la demanda hay que tomar como ciertos los hechos en ella alegados, por lo que la corte inferior tuvo que tener por cierto, y también nosotros para resolver esta apelación, que la escritura que se presentó para el procedimiento ejecutivo que se trata de anular no tiene la firma de uno de los testigos, como se alega en la demanda. La falta de esa firma hace nula la escritura de hipoteca como documento público, por declaración de la ley. Y como ese documento fué el presentado al tribunal en el ejecutivo y como en él tuvo que fundarse necesariamente para ordenar el requerimiento de pago y la subasta de la finca objeto del ejecutivo, hay que llegar a la conclusión de *22que ese procedimiento ejecutivo es nulo, por lo que la de-manda aduce causa de acción.
La copia certificada por el notario tiene la presunción de ser correcta, pero aunque estuviera equivocada por haber omitido la firma del testigo Alfredo Vera, no por eso dejaría de ser nulo el ejecutivo porque el documento que sirvió de base al tribunal para ordenar el ejecutivo fue un documento en que no constaba la firma de un testigo.
En los autos encontramos copia certificada por el secre-tario de la corte inferior de la copia notarial presentada en el ejecutivo, que los apelantes dicen en su alegato que acom-pañaron a su demanda como exhibit. De ella aparece que al final del documento dice el notario que leyó la escritura a los otorgantes y testigos, que la bailaron conforme los pri-meros y que la suscriben todos; de todo lo cual y de lo demás que relaciona o expresa el documento público da fe el notario. Tal manifestación no destruye el .hecho de que no aparezca de dicha copia que la escritura fuera firmada por el testigo Alfredo Vera, con mayor motivo cuanto que esa manifesta-ción la hace el notario antes de ser puestas las firmas en la escritura, pues éstas aparecen después de tal manifestación del notario.
La corte inferior cometió error al declarar que la demanda no aduce hechos determinantes de causa de acción y al dictar sentencia por ese motivo declarando sin lugar la demanda, así como al imponer las costas a los demandantes.

El caso debe devolverse a la corte inferior para ulteriores procedimientos.